UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7818



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THERESA CREPEAU,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-94-2)


Submitted: March 30, 2006                   Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa Crepeau, Appellant Pro Se.       Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Theresa Crepeau seeks to appeal the district court's

order denying relief on her Fed. R. Civ. P. 60(b) motion, which the

district court properly construed as a successive 28 U.S.C. § 2255

(2000) motion.    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.                ”28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court's assessment of her constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.       See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose

v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Crepeau has not made the

requisite showing.

           Additionally, we construe Crepeau's notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion.       See Jones v. Braxton, 392 F.3d 683, 689-

90 (4th Cir. 2004); United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).      In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on


                                   - 2 -
either:   (1)   a   new   rule   of   constitutional    law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty. 28 U.S.C. §§ 2244(b)(3)(C), 2255 (2000). Crepeau's

claim does not satisfy either of these conditions.

          For   these     reasons,    we   deny     a   certificate    of

appealability, decline to authorize Crepeau to file a successive

§ 2255 motion, and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 3 -